Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ryan M. Tuttle, Appellant                             Appeal from the 7th District Court of Smith
                                                      County, Texas (Tr. Ct. No. 007-0911-12).
No. 06-13-00148-CR          v.                        Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
$300.00 attorney’s fee award. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Ryan M. Tuttle, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED APRIL 9, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk